COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of D.W, A Child

Appellate case number:      01-15-01045-CV

Trial court case number:    14-CP-0057

Trial court:                306th District Court of Galveston County

        On January 13, 2016, this Court granted the motion by Julia C. Hatcher, appointed
counsel for the father, S.W., for a first extension of time to file the appellant’s brief and
docketing statement until February 18, 2016. This Court warned counsel that, because
this is an accelerated appeal in a parental termination case, no further extensions will be
granted absent extraordinary circumstances.

        On January 19, 2016, W. David Marion, appointed counsel for the mother, C.E.,
filed this first motion to extend time to file her appellate brief until February 18, 2016.
C.E.’s counsel’s motion similarly states that he needs additional time because he was just
appointed as C.E.’s appellate counsel on January 13, 2016 by the trial court, his client is
incarcerated out of state, and he has not yet received the clerk’s record.

       Accordingly, because appellant C.E.’s request complies with Rule 10.5(b), her
motion for an extension of time to file her appellate brief is GRANTED until February
18, 2016, but no further extensions will be granted absent extraordinary
circumstances. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). Similarly, if C.E.’s brief is
not filed by February 18, 2016, this case may be abated for the trial court to hold a
hearing and C.E.’s appointed counsel, W. David Marion, may be required to show cause
why he should not be relieved of his duties after a finding of good cause is rendered by
the court on the record. See TEX. FAM. CODE ANN. § 107.016(2) (West Supp. 2015).
       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                    Acting individually
Date: January 26, 2016